 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF NEVADA
 8                                                   ***
 9   PORFIRIO DUARTE-HERRERA,                                Case No. 2:15-cv-01843-GMN-CWH
10                                         Petitioner,
               v.                                            ORDER
11
     BRIAN WILLIAMS, et al.,
12
                                       Respondents.
13

14             This counseled habeas petition comes before the Court on respondents’ motion to

15   dismiss (ECF No. 75). Petitioner has opposed (ECF No. 81), and respondents have

16   replied (ECF No. 82).

17   I. Background

18             Petitioner in this action challenges two state court judgments of conviction,

19   charged in the same case but tried separately. (ECF No. 10). In the first trial, petitioner

20   was convicted of murder of the first degree with use of a deadly weapon, attempt murder

21   with use of a deadly weapon, two counts of possession of explosive or incendiary device,

22   and transportation or receipt of explosives for unlawful purpose with substantial bodily

23   harm in connection with a fatal bombing in a Luxor casino parking garage on May 7, 2007

24   (hereinafter “Luxor bombing”). (Exs. 76 & 161). 1 In the second trial, petitioner was

25   convicted of attempt murder with use of a deadly weapon, manufacture and/or possession

26   of explosive or incendiary device, and malicious destruction of private property in

27

28   1
         The exhibits cited in this order are located at ECF Nos. 31-61 and 76-78.

                                                         1
 1   connection with a bombing in a Home Depot parking lot on October 31, 2006 (hereinafter

 2   “Home Depot bombing”). (Exs. 162, 167 & 169).

 3          Jury trial in the Luxor bombing commenced on August 17, 2009, and the first phase

 4   concluded with a verdict of guilty on all counts on August 28, 2009. (See Exs. 82 & 95b).

 5   Petitioner was sentenced on January 28, 2010, and judgment of conviction was entered

 6   on February 8, 2010. (Exs. 103 & 104). Petitioner appealed, and the Nevada Supreme

 7   Court affirmed. (Exs. 105, 108 & 113).

 8          While the Luxor appeal was pending, the Home Depot trial took place. (See Exs.

 9   163-65). Following a three-day jury trial, petitioner was found guilty on all counts. (Ex.

10   167). After sentencing and entry of judgment of conviction, petitioner appealed. (Exs.

11   112 & 168). On appeal, the Nevada Supreme Court affirmed in part, reversed in part and

12   remanded. (Ex. 118). In reversing, the Nevada Supreme Court found redundant

13   petitioner’s convictions for attempt murder with use of a deadly weapon and possession

14   of an explosive or incendiary device during the commission of a felony. (Id. at 5-6). An

15   amended judgment of conviction was entered on July 17, 2012. (Ex. 169).

16          On June 20, 2012, before amended judgment of conviction was entered for the

17   Home Depot bombing, petitioner filed a state postconviction petition related to the Luxor

18   bombing. (Ex. 122). On January 2, 2013, petitioner filed a petition related to the Home

19   Depot bombing. (Ex. 123). On September 25, 2013, appointed counsel filed a

20   supplemental petition relating only to the Luxor bombing. (Ex. 130). The trial court

21   considered and denied only the Luxor petition, which the Nevada Supreme Court affirmed

22   on appeal. (Exs. 133 & 142). To date, the Home Depot petition has not been ruled on.

23   (Ex. 133 at 4 n.1 (trial court noting that its “findings relate solely to the Luxor bombing.

24   Defendant still has an outstanding pro per Petition on the Home Depot bombing.”); Ex.

25   171 at 2 n.4 (Nevada Supreme Court noting on April 19, 2017, that the Home Depot

26   petition had not yet been decided); see also https://www.clarkcountycourts.us/portal (last

27   accessed Nov. 8, 2018) (docket in petitioner’s case reflects no ruling on the Home Depot

28   petition subsequent to April 19, 2017).


                                                  2
 1          Thereafter, petitioner filed his petition for writ of habeas corpus pursuant to 28

 2   U.S.C. § 2254. (ECF No. 1-1). This Court appointed counsel, who filed an amended

 3   petition. (ECF No. 10). Counsel represented that several claims in the first amended

 4   petition were unexhausted because they had not been raised on appeal in postconviction

 5   proceedings. (See id. at 10-11). In an attempt to exhaust those claims, petitioner filed a

 6   second state postconviction habeas petition identical to the first amended petition in this

 7   case (hereinafter “the 2016 petition”). (Ex. 144). The state trial court denied the 2016

 8   petition as untimely, successive, and an abuse of the writ, and the Nevada Court of

 9   Appeals affirmed. (Ex. 150 at 5-6; Ex. 171).

10          Following the state courts’ resolution of the 2016 petition, petitioner represented to

11   this Court that the exhaustion process was complete. (ECF No. 23; ECF No. 24 at ¶ 7).

12   The Court accordingly denied as moot a pending motion to stay and directed petitioner to

13   supplement his petition or file a motion to amend. (ECF No. 27). Petitioner filed a

14   supplement to his petition which, for clarity, the Court designated as a second amended

15   petition. (ECF No. 64 & 67).

16          The second amended petition (ECF No. 64) is the operative petition in this case.

17   Respondents now move to dismiss fourteen of the petition’s eighteen claims as

18   procedurally defaulted, and Ground 11 as duplicative of Ground 16. 2

19   II. Analysis

20          A. Procedural Default

21          A federal court cannot review a claim “if the Nevada Supreme Court denied relief

22   on the basis of ‘independent and adequate state procedural grounds.’” Koerner v. Grigas,

23   328 F.3d 1039, 1046 (9th Cir. 2003). In Coleman v. Thompson, the Supreme Court held

24   that a state prisoner who fails to comply with the state’s procedural requirements in

25
     2
        Respondents argue for the first time in their reply that one additional ground -- Ground 12 -- is
26   procedurally defaulted. The Court will not consider contentions raised for the first time in a reply.
     Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007). However, even if the Court were to consider
27   it, the motion to dismiss Ground 12 would be denied. Ground 12 is not procedurally defaulted; it
     was exhausted in petitioner’s direct appeal of the Home Depot conviction. (ECF No. 64 at 52; Ex.
28   114 at 9).

                                                      3
 1   presenting his claims is barred from obtaining a writ of habeas corpus in federal court by

 2   the adequate and independent state ground doctrine. Coleman v. Thompson, 501 U.S.

 3   722, 731-32 (1991). A state procedural bar is “adequate” if it is “clear, consistently applied,

 4   and well-established at the time of the petitioner's purported default.” Calderon v. United

 5   States District Court (Bean), 96 F.3d 1126, 1129 (9th Cir. 1996). A state procedural bar

 6   is “independent” if the state court “explicitly invokes the procedural rule as a separate

 7   basis for its decision.” Yang v. Nevada, 329 F.3d 1069, 1074 (9th Cir. 2003). A state

 8   court’s decision is not “independent” if the application of the state’s default rule depends

 9   on the consideration of federal law. Park v. California, 202 F.3d 1146, 1152 (9th Cir.

10   2000).

11            The Ninth Circuit has held that the Nevada Supreme Court’s application of the

12   timeliness rule in § 34.726(1) is an independent and adequate state law ground for

13   procedural default. Moran v. McDaniel, 80 F.3d 1261, 1268–70 (9th Cir. 1996); see also

14   Valerio v. Crawford, 306 F.3d 742, 778 (9th Cir. 2002). The Ninth Circuit also has held

15   that, at least in non-capital cases, Nev. Rev. Stat. § 34.810 is an independent and

16   adequate state ground for procedural default. Vang v. Nevada, 329 F.3d 1069, 1074 (9th

17   Cir. 2003); Bargas v. Burns, 179 F.3d 1207, 1210–12 (9th Cir. 1999).

18            All claims in the operative petition were included in the 2016 state habeas petition,

19   which the Nevada Court of Appeals dismissed as untimely and, in part, successive.

20   However, as respondents at least implicitly recognize, several of the claims in the second

21   amended petition were raised by petitioner in procedurally proper filings before the 2016

22   petition was filed. Respondents contend that only those exhausted before the 2016

23   petition was decided are free from the procedural bars applied to the 2016 petition.

24   Respondents accordingly argue that Grounds 1, 2, 4, 6, 7, 9, 10, 11, 13, 14, 15, 16, 17

25   and 18 are procedurally defaulted.

26            Petitioner, on the other hand, argues that the procedural bars are not properly

27   applied to any claim that was raised by petitioner in a procedurally proper filing, whether

28   exhausted before the 2016 petition or not. Petitioner asserts that Grounds 1, 2, 4, 9, 13


                                                    4
 1   and 16 are not procedurally defaulted because they were exhausted in either petitioner’s

 2   direct appeal or his previous postconviction petitions. (ECF No. 81 at 12). Petitioner

 3   further asserts that Grounds 11, 14, 15, 17, and 18 were raised in the pending Home

 4   Depot petition and that no procedural bar should apply to any claims raised in that petition.

 5   (Id.)

 6           The Court begins by noting an error in petitioner’s argument. 3 While petitioner

 7   asserts that Ground 11 was raised in the Home Depot petition, this is not true. Ground

 8   11 was raised in petitioner’s direct appeal of the Home Depot bombing. It was Ground

 9   16, which as discussed infra differs only slightly from Ground 11, that was raised in the

10   Home Depot petition. (Compare Ex. 114 at 7 with Ex. 123 at 10). The Court therefore

11   has organized its discussion of the petitioner’s claims somewhat differently than has been

12   presented in the parties’ briefs.

13           i. Grounds 1, 2, 11 & 13

14           It is plain from the record that Grounds 1, 2, 11, and 13 were in fact raised in and

15   exhausted through petitioner’s direct appeals and thus are not subject to a procedural

16   default. 4 Respondents’ assertion that these claims were not federalized because the

17   Nevada Supreme Court relied on state law in addressing them is without merit. Petitioner

18   raised the claims as federal claims, which was sufficient to fairly present the federal claims

19   to the state courts, regardless of whether the Nevada Supreme Court actually addressed

20   them as federal claims. The motion to dismiss Grounds 1, 2, 11, and 13 as procedurally

21   defaulted will therefore be denied.

22

23

24

25   3
       The Court does recognize that petitioner’s classification of these claims derives from the state
     trial court’s findings, (see Ex. 150 at 8), but it is apparent from the record that the state trial court
26   slightly erred in this respect.
     4
       Grounds 1 and 2 were exhausted in petitioner’s direct appeal of the Luxor bombing conviction.
27   (ECF No. 64 at 31 & 34; Ex. 108 at 19 & 22). Grounds 11 and 13 were exhausted in petitioner’s
     direct appeal of the Home Depot bombing conviction. (ECF No. 64 at 50 & 54; Ex. 114 at 7 &
28   10).

                                                        5
 1          ii. Ground 4

 2          Ground 4 asserts that petitioner’s due process rights were violated when the trial

 3   court refused to sever his trial from that of his co-defendant. (ECF No. 64 at 39).

 4   Respondents argue that while this claim was asserted in the Luxor petition and

 5   supplement, it was not asserted on appeal and thus was not presented to the Nevada

 6   Supreme Court. (See Ex. 122 at 7-8; Ex. 130 at 6-10). 5 The Court disagrees. While

 7   petitioner argued on appeal that appellate counsel was ineffective with respect to the

 8   severance issue, the specific claim raised on appeal was that the trial court erred in

 9   denying petitioner’s claim with respect to severance. (Ex. 139 at 13). 6 The claim raised in

10   the trial court was the substantive claim, not an ineffective assistance of appellate counsel

11   claim. (See Ex. 133 at 4; Ex. 142). Thus, substantive claim was fairly presented to the

12   Nevada Supreme Court. Ground 4 is not procedurally defaulted, and the motion to

13   dismiss Ground 4 will be denied.

14           iii. Grounds 9 & 17

15           Ground 9 asserts that trial counsel was ineffective for failing to investigate

16   petitioner’s actual innocence in the Luxor case. (ECF No. 64 at 47). Ground 17 asserts

17   the same claim with respect to the Home Depot bombing. (ECF No. 64 at 59). The first

18   time either of these claims was presented to the state courts was in the 2016 petition. The

19   Court notes that while an actual innocence claim was presented in the Luxor petition, it

20   was only the free-standing claim, not an ineffective assistance of counsel claim. The

21   Home Depot petition raised neither type of claim. 7 Nor have the state’s highest courts

22   addressed an ineffective assistance of counsel claim related to the failure to investigate

23   actual innocence in either the Luxor or the Home Depot case. Thus, neither Ground 9

24

25   5
       Citation is to ECF page number at the top of the page.
     6
       It should be noted that while the cover sheet for Exhibit 139 identifies it as the “Appellant’s Reply”
26   the document is actually the opening brief on appeal.
     7
        While the Home Depot petition raised a claim that trial counsel was ineffective for failing to
27   investigate an alternate suspect, this is not the same as alleging counsel failed to investigate
     petitioner’s actual innocence, particularly where the failure to investigate an alternate suspect is
28   alleged as its own separate claim in the instant federal habeas petition.

                                                        6
 1   nor Ground 17 were exhausted until the 2016 petition, and both are therefore procedurally

 2   defaulted.

 3          Where such a procedural default constitutes an adequate and independent state

 4   ground for denial of habeas corpus, the default may be excused only if “a constitutional

 5   violation has probably resulted in the conviction of one who is actually innocent,” or if the

 6   prisoner demonstrates cause for the default and prejudice resulting from it. Murray v.

 7   Carrier, 477 U.S. 478, 496 (1986).

 8          To demonstrate cause for a procedural default, the petitioner must “show that

 9   some objective factor external to the defense impeded” his efforts to comply with the state

10   procedural rule. Murray, 477 U.S. at 488. For cause to exist, the external impediment

11   must have prevented the petitioner from raising the claim. See McCleskey v. Zant, 499

12   U.S. 467, 497 (1991). With respect to the prejudice prong, the petitioner bears “the

13   burden of showing not merely that the errors [complained of] constituted a possibility of

14   prejudice, but that they worked to his actual and substantial disadvantage, infecting his

15   entire [proceeding] with errors of constitutional dimension.” White v. Lewis, 874 F.2d 599,

16   603 (9th Cir. 1989) (citing United States v. Frady, 456 U.S. 152, 170 (1982)).

17          The only argument petitioner advances as cause for the default is Martinez v.

18   Ryan, 566 U.S. 1 (2012). In Martinez, the United States Supreme Court created a narrow,

19   equitable rule that allows petitioners to, in some cases, establish cause for a procedural

20   default where a substantial claim of ineffective assistance of trial counsel was not raised

21   in initial review collateral proceedings due to the absence or ineffective assistance of

22   postconviction counsel. Id. at 16-17.

23          The question of whether a petitioner has established cause under Martinez for

24   default of a claim is intertwined with the merits of the claim itself. The Court will therefore

25   defer consideration of petitioner’s cause argument as to Grounds 9 and 17 until the time

26   of the merits determination.

27

28


                                                   7
 1          iv. Grounds 14, 15, 16 & 18

 2          Grounds 14, 15, 16 and 18 were raised in petitioner’s Home Depot petition, which

 3   as discussed remains pending. (Ex. 123 at 6, 8, 10 & 21; ECF No. 64 at 57-60). The

 4   procedural bars applied by the Nevada Court of Appeals to the 2016 petition cannot

 5   extend to any of the claims asserted in the still-pending Home Depot petition, which was

 6   filed before the 2016 petition. However, because those claims are still pending, the Court

 7   is compelled to conclude that they are, as yet, unexhausted.

 8          v. Grounds 6, 7 & 10

 9          Petitioner admits that Grounds 6, 7 and 10 were raised for the first and only time

10   in his 2016 petition. However, petitioner argues, the claims are not procedurally defaulted

11   because the state courts’ application of the procedural bars was not independent of

12   federal law.

13          Ground 6 asserts that the trial court erred in admitting in the Luxor case statements

14   of petitioner’s co-defendant which were illegally and/or involuntarily obtained. (ECF No.

15   64 at 44). Ground 7 asserts that the trial court erred in the admission of these statements

16   without providing petitioner an opportunity to cross examine his co-defendant. (ECF No.

17   64 at 45). Ground 10 asserts cumulative error on the basis of all claims of error in the

18   Luxor trial. (ECF No. 64 at 49).

19          Petitioner’s argument appears to be that Coleman does not apply because the

20   state trial court discussed the merits of these federal claims in applying the procedural

21   bars and thus its decision was not independent of federal law.              The Coleman

22   determination is based on the decision of the last state court to which the petitioner

23   presented his claims. Here, the Nevada Court of Appeals was the last state court to which

24   petitioner presented his claims, and the Nevada Court of Appeals “clearly and expressly

25   rel[ied] on an independent and adequate state ground” in dismissing the petition as

26

27

28


                                                  8
 1   procedurally barred. 8 See Coleman, 501 U.S. at 735. No part of the Court of Appeals’

 2   decision was interwoven with federal law. Grounds 6, 7 and 10 are therefore procedurally

 3   defaulted.

 4          Apart from Martinez, petitioner advances no argument establishing cause for the

 5   procedural default of these claims. Martinez does not apply to substantive claims of trial

 6   court error, such as are alleged in Grounds 6 and 7. Martinez, 566 U.S. at 16-17. Grounds

 7   6 and 7 must therefore be dismissed as procedurally defaulted. Ground 10, the

 8   cumulative error claim, must also be dismissed as procedurally defaulted to the extent it

 9   relies on claims of substantive trial court error and ineffective assistance of appellate

10   counsel.     See id.; Davila v. Davis, 137 S. Ct. 2058, 2064 (2017).          Martinez could

11   potentially supply cause for the default of Ground 10 to the extent, and only to the extent,

12   it relies on any viable ineffective assistance of trial counsel claims. As with Grounds 9

13   and 17, the Court will defer analysis of this cause argument until the merits determination.

14          B. Duplicative Claims

15          Respondents contend that Ground 11 is duplicative of Ground 16.

16          In Ground 11, petitioner asserts that his “rights to due process, equal protection,

17   and a fair trial were violated because there was insufficient evidence to support his

18   conviction for attempted murder” in the Home Depot case. (ECF No. 64 at 50). In Ground

19   16, petitioner asserts that his rights to due process, present a defense, equal protection,

20   and a fair trial were violated because there was “Insufficient Evidence to Support

21   Attempted Murder, and Improper Burden-Shifting Thereto,” in the Home Depot case.

22   (ECF No. 64 at 58). Ground 11 and Ground 16 are not therefore completely duplicative.

23   However, because Ground 11 is exhausted and Ground 16 is not, the Court will for the

24   time being treat the claims separately. The motion to dismiss either claim as duplicative

25   will therefore be denied without prejudice.

26

27   8
      Petitioner’s argument that the Court must look through the Nevada Court of Appeals decision
     under Wilson v. Sellers, 138 S. Ct. 1188 (Apr. 17, 2018) is not persuasive. The Nevada Court of
28   Appeals decision was not unexplained.

                                                   9
 1   III. Renewed Motion to Stay

 2             As discussed, Grounds 14, 15, 16 and 18 are unexhausted, which means the

 3   petition in this case is mixed. In his opposition to the motion to dismiss, petitioner renews

 4   the motion to stay and abey pursuant to Rhines v. Weber, 544 U.S. 269 (2005) in the

 5   event the Court finds any of the claims in the petition unexhausted. Respondents do not

 6   respond.

 7             In Rhines, the Supreme Court placed limitations upon the discretion of the court to

 8   facilitate habeas petitioners= return to state court to exhaust claims. The Rhines Court

 9   stated:

10                   [S]tay and abeyance should be available only in limited
                     circumstances. Because granting a stay effectively excuses
11                   a petitioner=s failure to present his claims first to the state
                     courts, stay and abeyance is only appropriate when the
12                   district court determines there was good cause for the
                     petitioner=s failure to exhaust his claims first in state court.
13                   Moreover, even if a petitioner had good cause for that failure,
                     the district court would abuse its discretion if it were to grant
14                   him a stay when his unexhausted claims are plainly meritless.
                     Cf. 28 U.S.C. ' 2254(b)(2) (AAn application for a writ of
15                   habeas corpus may be denied on the merits, notwithstanding
                     the failure of the applicant to exhaust the remedies available
16                   in the courts of the State@).
17   Rhines, 544 U.S. at 277. The Court went on to state that, Ait likely would be an abuse of

18   discretion for a district court to deny a stay and to dismiss a mixed petition if the petitioner

19   had good cause for his failure to exhaust, his unexhausted claims are potentially

20   meritorious, and there is no indication that the petitioner engaged in intentionally dilatory

21   litigation tactics.@ Id. at 278.

22             “[G]ood cause turns on whether the petitioner can set forth a reasonable excuse,

23   supported by sufficient evidence, to justify [the] failure” to exhaust his claims in state court.

24   Blake v. Baker, 745 F.3d 977, 982 (9th Cir. 2014). The Ninth Circuit has held that the

25   application of an Aextraordinary circumstances@ standard does not comport with the Agood

26   cause@ standard prescribed by Rhines. Jackson v. Roe, 425 F.3d 654, 661-62 (9th Cir.

27   2005). Thus, a petitioner=s confusion over whether or not his petition would be timely filed

28   constitutes good cause for the petitioner to file his unexhausted petition in federal court.


                                                    10
 1   Pace v. DiGuglielmo, 544 U.S. 408, 416-17 (2005). Ineffective assistance of

 2   postconviction counsel can also constitute good cause. Blake v. Baker, 745 F.3d 977,

 3   982-83 (9th Cir. 2014).

 4          The Court finds good cause for the failure to exhaust based on the state court’s

 5   failure to resolve the Home Depot petition for more than five years, despite resolving the

 6   related petition several years ago. The claims further are not plainly meritless and there

 7   is no indication that petitioner has engaged in intentionally dilatory litigation tactics.

 8   Accordingly, this action will be stayed so that petitioner can return to state court in order

 9   to seek completion of state court proceedings on the Home Depot petition.

10   Conclusion

11          In accordance with the foregoing, IT IS HEREBY ORDERED that respondents’

12   motion to dismiss (ECF No. 75) is GRANTED IN PART and DENIED IN PART as follows:

13          1. Grounds 1, 2, 4, 11 and 13 are not procedurally defaulted;

14          2. Grounds 9 and 17 are procedurally defaulted, but the Court defers consideration

15   of cause and prejudice for the default until the merits determination;

16          3. Grounds 14, 15, 16 and 18 are unexhausted;

17          4. Grounds 6 and 7 are dismissed as procedurally defaulted; and

18          5. Ground 10 is procedurally defaulted and is dismissed to the extent it relies on

19   claims of substantive trial court error and ineffective assistance of appellate counsel; the

20   Court defers consideration of cause and prejudice of the cumulative errors of any viable

21   ineffective assistance of trial counsel claims until the merits determination.

22          IT IS FURTHER ORDERED that petitioner’s renewed motion for a Rhines stay and

23   abeyance is GRANTED.

24          IT IS FURTHER ORDERED that this action is stayed pending exhaustion of the

25   unexhausted claims in petitioner’s amended petition.

26          IT IS FURTHER ORDERED that the grant of a stay is conditioned upon petitioner

27   further litigating his Home Depot petition in state court and returning to federal court with

28   a motion to reopen within forty-five (45) days of issuance of the remittitur by the Supreme


                                                  11
 1   Court of Nevada at the conclusion of the state court proceedings on the Home Depot

 2   petition.

 3          It is further ordered that the Clerk shall administratively close this action, until such

 4   time as the Court grants a motion to reopen the matter.

 5          IT IS SO ORDERED.

 6                               November
            DATED THIS 13
                       ___ day of _______ 2018.
 7

 8
                                                        GLORIA M. NAVARRO
 9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   12
